Exhibit 10.2

CORNERSTONE THERAPEUTICS INC.

DESCRIPTION OF SPECIAL COMMITTEE COMPENSATION

Each member (other than the Chairman) of the Special Committee (the “Special
Committee”) of the Board of Directors of Cornerstone Therapeutics Inc. (the
“Company”) is entitled to receive an initial fee of $25,000 and a monthly
retainer of $5,000, commencing on March 1, 2013, during the duration of his or
her service on the Special Committee. The Chairman of the Special Committee is
entitled to receive an initial fee of $35,000 and a monthly retainer of $7,500,
commencing on March 1, 2013, during the duration of his or her service on the
Special Committee.

These fees are in lieu of fees that members of the Special Committee would have
been entitled to receive under the Company’s Non-Employee Director Compensation
and Reimbursement Policy for service on the Special Committee.